OPINION
By THE COURT.
This is a law appeal from the judgment of the Common Pleas Court, Division of Domestic Relations, wherein the court entered a decree of divorce in favor of the plaintiff on her petition and found against the defendant and dismissed his cross-petition. After granting the divorce upon the grounds of gross neglect of duty and extreme cruelty, the court made certain orders with reference to some small insurance policies belonging to the plaintiff upon herself and her thirteen-year-old daughter, gave her custody of said daughter, and awarded alimony in the amount of $2,500.00, payable in installments of $12.50 a week. The court did not disturb the real property which stood in the joint names of plaintiff and defendant and made no orders with reference to the same.
The assignments of error claimed to be erroneous and prejudicial to the defendant-appellant are as follows:
“(1) The decree and judgment of the trial court is contrary to the manifest weight of the evidence.
*195“(2) The decree and judgment of the trial court is not sustained by sufficient evidence.
“(3) The decree and judgment of the trial court is contrary to law.
“(4) Other errors of law occuring at the trial.
“(5) Abuse of discretion by the trial court preventing defendant-appellant from having a fair trial.
“(6) That the amount of alimony allowed plaintiff-appellee by the trial court is excessive.”
In view of the record in this case, which indicates that the wife had worked most of her married life, or approximately twenty years, and turned in all of her money toward the support of herself and family, it does not appear that the award of $2,500.00 alimony by the trial court can be considered unreasonable. After an examination of the record, the decision and judgment of the lower court, we conclude that the judgment is not against the manifest weight of the evidence and that there are no errors prejudicial to the defendant-appellant in the proceedings and judgment of the trial court. The six assignments of error set forth in the brief of defendant-appellant are hereby overruled.
Judgment affirmed.
PETREE, PJ, MILLER and HORNBECK, JJ, concur.